Citation Nr: 1004098	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  05-33 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 1968 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a Travel Board hearing before the undersigned 
Veterans Law Judge in October 2007.  A transcript of that 
hearing is of record.

Although the claim was originally characterized as 
entitlement to service connection for PTSD, the Veteran has 
been since diagnosed with a depressive disorder.  To 
adequately reflect the claim, the issue has been amended 
accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This case was previously before the Board in December 2007 at 
which time it was remanded for additional development.  

Unfortunately, this appeal is again REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that claims for service connection for PTSD 
include claims for service connection for any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  

In the August 2009 VA examination, the examiner found that a 
diagnosis of PTSD was not supported.  However, the Veteran 
was diagnosed with a depressive disorder, not otherwise 
specified.  The VA examiner, however, did not provide an 
opinion as to whether the Veteran's diagnosed depressive 
disorder was related to service.

In statements made in support of his claim, specifically 
those made in the PTSD Questionnaire, the Veteran stated that 
he experienced anxiety and depression from the moment he 
began serving in Vietnam at the Evacuation Hospital that he 
was assigned to, throughout his entire tour of duty, and that 
he experienced these symptoms continuously since that time.  
The Veteran made similar statements to a VA doctor in June 
2003, fairly close to time when he filed his claim for 
benefits.

The Veteran's service treatment records are negative for 
complaints or findings of any psychiatric disorder or 
symptoms.  On his December 1970 separation examination the 
Veteran specifically denied trouble sleeping, nightmares, 
depression, excessive worry, loss of memory or amnesia, or 
nervous trouble of any sort.

Therefore, the Board finds that the Veteran's claim for 
service connection for an acquired psychiatric disorder must 
be remanded for an examination to determine whether his 
diagnosed depressive disorder is possibly related to service.  
See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet 
App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 
512 (2004); Clemons, supra.

Additionally, the Veteran sent in records indicating that he 
is in receipt of Social Security Administration (SSA) 
benefits.  The Veteran does not indicate what disability 
supported this award.  Nevertheless, VA treatment records 
suggest psychiatric symptoms may be the basis for such.  
Therefore, the SSA records should be requested on remand.  
Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002); see 
also 38 C.F.R. § 3.159(c) (2009).  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the VA 
Medical Center in Miami, Florida dating 
since March 2008.

2.  Obtain from the Social Security 
Administration the records pertinent to the 
appellant's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

3.  After the above has been completed to 
the extent possible, schedule the Veteran 
for a VA psychiatric examination to 
determine the current nature of any 
psychiatric disorder and to obtain an 
opinion as to whether such disorder is 
possibly related to military service.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All 
tests deemed necessary should be conducted 
and the results reported in detail.  

Following review of the file and 
examination of the Veteran, the examiner 
should provide a diagnosis for any 
psychiatric disorder found.  The examiner 
should opine as to whether any current 
psychiatric disorder (other than a 
personality disorder) at least as likely 
as not (50 percent probability or greater) 
arose during service or is otherwise 
related to service.  A rationale for any 
opinion expressed should be provided.  

4.  Following the above development, the 
RO/AMC should review the claims file and 
readjudicate the Veteran's claim for 
service connection for an acquired 
psychiatric disorder.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals





